Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous made Drawing objection and 112, second paragraph rejections have been withdrawn in view of the amendments. 

	Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. 
Regarding 102 rejection in view of Sakakibara, Applicant argues the node “PL” does not read on Applicant’s node and comprises several nodes. Applicant appears to argue that said node “PL” does not comprise a single node as a node is limited to a single point and cannot comprise an entire section of wire between elements. This argument is not persuasive and indeed is contrary to the actual known definition of “node”, see provided NPL WIKI:
In electrical engineering, a node is any region on a circuit between two circuit elements. In circuit diagrams… a node consists of the entire section of wire between elements, not just a single point. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. US 2014/0175868.

Sakakibara teaches:
1,4. An inductive-capacitive circuit, comprising: 
a first branch including a first energy storage element (inductor 210, FIG3); 
a second branch including a second energy storage element (inductor 262) and a third energy storage element (capacitor 264);
a third branch including a fourth energy storage element ( inductor 254) and a fifth energy storage element (capacitor 252); and 
a power source (DC power source via 10 and AC source via 220, FIG3) supplying a current through the first branch, the second branch, and the third branch, 
wherein the first branch, the second branch, and the third branch are connected to at least one common node (see node of “PL”, FIG3) of the inductive-capacitive circuit.  

2. The inductive-capacitive circuit of claim 1, wherein the fourth and fifth energy storage elements of the third branch are connected in parallel with the second and third energy storage elements of the second branch (via ground, see FIG3), and the first energy storage element (210, FIG3) of the first branch is connected in series (as is the case when switch 220 is open) with the parallel combination of the fourth and fifth energy storage elements and the second and third energy storage elements (see FIG3).  
  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. US 2014/0175868.

Sakakibara teaches wherein the third branch comprises a load (load 290, FIG3) however fails to teach:
5. The inductive-capacitive circuit of claim 1, wherein the third branch comprises a load, the load including a load resistance, and wherein the load resistance is in a range of about 0.4ohm to about 2,500ohm.
	It would have been an obvious matter of design choice to size the load resistance, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and/or
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the load resistance, since it has been held that discovering an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
  
Sakakibara fails to teach:
6. The inductive-capacitive circuit of claim 1, wherein the second branch is tuned to a third harmonic frequency.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to tune (ie size the inductor and capacitor) the second branch to a third harmonic, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Sakakibara fails to teach:

7. The inductive-capacitive circuit of claim 6, wherein an inductance value of the first energy storage element is selected to achieve a gain of zero after the third harmonic frequency.  
	It would have been an obvious matter of design choice to size the inductance value of the first energy storage element as desired (ie. including sized to achieve desired gain), since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and/or
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the inductance value of the first energy storage element as desired (ie. including sized to achieve desired gain), since it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Allowable Subject Matter
Claims 8, 9, 12-16, 19, and 20 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836